DETAILED ACTION
This Office Action is in response to the applicant's amendment filed April 8th, 2022. In virtue of this communication, claims 1-7, 9-13, and 15-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0256680 A1; hereinafter Liu) in view of Rao et al. (US 2021/0320233 A1; hereinafter Rao).

With respect to claim 1, Liu discloses a device in at least Figs. 1A-7 comprising: 
a hybridized device (1 attached to 40) having a top surface and a bottom surface (see Figs. 2-5, and paragraphs 32, 34-37); 
a packaging substrate 30 comprising a metal inlay 32 in an opening in the packaging substrate 30 and a plurality of conductive vias (conductive vias formed within 30), the metal inlay 32 thermally coupled (by way of 56) to the bottom surface of the hybridized device (1 attached to 40) (see Figs. 2 and 4-6 and paragraphs 33-35, 43); 
a plurality of conductive contacts (35, 36) on a bottom surface of the packaging substrate 30, each electrically coupled to one of the plurality of conductive vias (conductive vias formed within 30) (see Figs. 2, 5, and paragraphs 43, 46); 
a plurality of conductive connectors (46, 48) electrically coupled between the top surface of the hybridized device (1 attached to 40) and the top surface of the packaging substrate 30, each of the plurality of conductive connectors (46, 48) electrically coupled to a respective one of the plurality of conductive contacts (35, 36) on the bottom surface of the packaging substrate 30 by a respective one of the conductive vias (conductive vias formed within 30) (see Figs. 2-4, and paragraphs 41, 43); and 
a light-blocking encapsulant 66 covering the plurality of conductive connectors (46, 48) (see Figs. 2 and 4 and paragraphs 41, 45, 51, 52; note 46 and 48 covered by reflective coating 66).
Liu does not disclose a light-blocking encapsulant completely covering the plurality of conductive connectors. It is noted that the combination of encapsulants 64 and 66 completely cover the connectors 46 and 48.
Rao discloses a similar device in at least Figs. 4-6 further comprising a light-blocking encapsulant 33 completely covering a plurality of conductive connectors (metal wires) (see Figs. 4 and 6 and paragraphs 29, 32, 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu so that the light-blocking encapsulant is completely covering the plurality of conductive connectors as taught by Rao so that light emitted from the top chip surface 329 cannot be reflected from the top surface 331 of the light-blocking layer 33 or be emitted toward the surrounding wall 314 of the supporting component 31, and thus a highly focused beam of light can be obtained (see Rao: paragraph 39).

With respect to claim 2, the combination of Liu and Rao discloses the device of claim 1, wherein the hybridized device (1 attached to 40) comprises a silicon backplane 40 and a monolithic array 1 on the silicon backplane 40, the monolithic array 1 comprising a plurality of light-emitting segments (see Liu: Figs. 1A, 2, 3, 5-7, and paragraphs 18, 29, 32, 34-36; 1 includes multiple pixels; note 40 comprises silicon).

With respect to claim 3, the combination of Liu and Rao discloses the device of claim 2, wherein the silicon backplane 40 comprises a plurality of drivers, one of the plurality of drivers being electrically coupled to provide a drive current to one or a subset of the plurality of light-emitting segments (see Liu: Figs. 2 and 3 and paragraphs 36, 37; note driver circuitry formed within 40 electrically connected to 1).

With respect to claim 5, the combination of Liu and Rao discloses the device of claim 1, further comprising a layer of a thermally conductive metal material 56 between a top surface of the metal inlay 32 and the bottom surface of the hybridized device (1 attached to 40) (see Liu: Figs. 2, 3, and paragraphs 35, 44).

With respect to claim 6, the combination of Liu and Rao discloses the device of claim 1, wherein the metal inlay 32 comprises a single body of a copper material embedded in the packaging substrate 30 (see Liu: Figs. 2, 4, 5, and paragraphs 34, 35).

With respect to claim 7, the combination of Liu and Rao discloses the device of claim 1, wherein the plurality of conductive contacts (35, 36) on the bottom surface of the packaging substrate 30 are interfaces to an external control board 70 (see Liu: Figs. 2, 5, and paragraphs 43, 46, 47).

With respect to claim 10, the combination of Liu and Rao discloses the device of claim 1, further comprising at least one metallization layer (38, 39) on the top surface of the packaging substrate 30 electrically coupled between the plurality of conductive connectors (46, 48) and the plurality of conductive vias (conductive vias formed within 30) (see Liu: Figs. 2, 5, and paragraphs 41, 43, 46).

With respect to claim 11, Liu discloses a device in at least Figs. 1A-7 comprising: 
a control board 70 having a top surface (top of 70), a bottom surface (bottom of 70), a plurality of first conductive contacts (76, 74) on the top surface of the control board 70, and a first metal inlay 78 in an opening in the top surface of the control board 70 (see Fig. 5 and paragraphs 47, 48; note 78 is embedded copper slug); and 
a light-emitting device package (comprising 1 attached to 40 attached to 30) comprising a hybridized device (1 attached to 40) on a top surface of a packaging substrate 30 (see Figs. 2-5 and paragraphs 33-37), a plurality of second conductive contacts (35, 36) on a bottom surface of the packaging substrate 30 (see Fig. 2 and paragraphs 43, 46), a second metal inlay 32 embedded in the top surface of the packaging substrate 30 (see Fig. 2, 4, 5, and paragraphs 34, 35, 44), a plurality of metal connectors (46, 48) electrically coupled between the a top surface of the hybridized device (1 attached to 40) and a top surface of the light-emitting package (comprising 1 attached to 40 attached to 30) (see Figs. 2-5 and paragraphs 41, 43), and a light-blocking encapsulant 66 covering the plurality of metal connectors (46, 48) (see Figs. 2 and 4 and paragraphs 41, 45, 51, 52; note 46 and 48 covered by reflective coating 66), 
the bottom surface of the packaging substrate 30 being disposed on the top surface of the control board 70 with the first conductive contacts (76, 74) on the top surface of the control board 70 electrically coupled to the second conductive contacts (35, 36) on the bottom surface of the packaging substrate 30 (see Figs. 2, 5, and paragraphs 43, 46, 47).
Liu does not disclose a light-blocking encapsulant completely covering the plurality of metal connectors. It is noted that the combination of encapsulants 64 and 66 completely cover the connectors 46 and 48.
Rao discloses a similar device in at least Figs. 4-6 further comprising a light-blocking encapsulant 33 completely covering a plurality of metal connectors (metal wires) (see Figs. 4 and 6 and paragraphs 29, 32, 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu so that the light-blocking encapsulant is completely covering the plurality of conductive connectors as taught by Rao so that light emitted from the top chip surface 329 cannot be reflected from the top surface 331 of the light-blocking layer 33 or be emitted toward the surrounding wall 314 of the supporting component 31, and thus a highly focused beam of light can be obtained (see Rao: paragraph 39).

With respect to claim 12, the combination of Liu and Rao discloses the device of claim 11, wherein the packaging substrate 30 further comprises: a plurality of conductive vias (conductive vias formed within 30), each of the plurality of conductive vias electrically coupled between a respective one of the plurality of metal connectors (46, 48) and a respective one of the plurality of second conductive (35, 36) contacts on the bottom surface of the packaging substrate 30 (see Liu: Figs. 2-5 and paragraphs 41, 43, 46).

With respect to claim 13, the combination of Liu and Rao discloses the device of claim 12, wherein the plurality of metal connectors (46, 48) are one of wires, ribbon wires and flexible circuits (see Liu: Figs. 2-5 and paragraphs 41, 43).

With respect to claim 16, the combination of Liu and Rao discloses the device of claim 11, wherein the hybridized device (1 attached to 40) comprises a silicon backplane 40 and a monolithic array 1 on the silicon backplane 40, the monolithic array 1 comprising a plurality of light-emitting segments (see Liu: Figs. 1A, 2, 3, 5-7, and paragraphs 18, 29, 32, 34-36; 1 includes multiple pixels; note 40 comprises silicon).

With respect to claim 17, the combination of Liu and Rao discloses the device of claim 16, wherein the silicon backplane 40 comprises a plurality of drivers, one of the plurality of drivers being electrically coupled to provide a drive current to one or a subset of the plurality of light-emitting segments (see Liu: Figs. 2 and 3 and paragraphs 36, 37; note driver circuitry formed within 40 electrically connected to 1).

With respect to claim 19, the combination of Liu and Rao discloses the device of claim 11, further comprising a layer of a thermally conductive metal material 56 between a top surface of the metal inlay 32 and the bottom surface of the hybridized device (1 attached to 40) (see Liu: Figs. 2, 3, and paragraphs 35, 44).

With respect to claim 20, the combination of Liu and Rao discloses the device of claim 11, wherein the metal inlay 32 comprises a single body of a copper material embedded in the packaging substrate 30 (see Liu: Figs. 2, 4, 5, and paragraphs 34, 35).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0256680 A1; hereinafter Liu) in view of Rao et al. (US 2021/0320233 A1; hereinafter Rao) as applied to claim 2 or 16 above, and further in view of Wang et al. (US 2019/0371229 A1; hereinafter Wang).

With respect to claim 4, the combination of Liu and Rao discloses the device of claim 2.
The combination does not explicitly disclose wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart. However, Liu does disclose that the LEDs 1 are formed with micro size pixels (light emitting segments) of widths of 5 microns and shows in Fig. 1a a small pitch between segments (see Liu: Fig. 1a and paragraph 24).
Wang discloses an LED display wherein a plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart (see paragraphs 48, 51, 52, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of light-emitting segments of the combination of Liu and Rao to comprise at least 20,000 light-emitting segments spaced 20 µm or less apart as taught by Wang for forming micro LEDs hybridized onto a backplane and thus the micro light emitting segments of the combination of Liu and Rao hybridized on a backplane could be optimized to be in the claimed range with predictable results. Wang teaches such a configuration provides a high-resolution display that overcomes limitations of the current pick and place technology (see Wang: paragraph 52) and allows for luminance greater than 80K with direct micro LEDs for each pixel and each pixel controlled by active matrix driver (see Wang: paragraph 53).
Note, absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 20454, 105 USQ 233,235 (CCPA 1995). Furthermore, the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 18, the combination of Liu and Rao discloses the device of claim 16.
The combination does not explicitly disclose wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart. However, Liu does disclose that the LEDs 1 are formed with micro size pixels (light emitting segments) of widths of 5 microns and shows in Fig. 1a a small pitch between segments (see Liu: Fig. 1a and paragraph 24).
Wang discloses an LED display wherein a plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart (see paragraphs 48, 51, 52, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of light-emitting segments of the combination of Liu and Rao to comprise at least 20,000 light-emitting segments spaced 20 µm or less apart as taught by Wang for forming micro LEDs hybridized onto a backplane and thus the micro light emitting segments of the combination of Liu and Rao hybridized on a backplane could be optimized to be in the claimed range with predictable results. Wang teaches such a configuration provides a high-resolution display that overcomes limitations of the current pick and place technology (see Wang: paragraph 52) and allows for luminance greater than 80K with direct micro LEDs for each pixel and each pixel controlled by active matrix driver (see Wang: paragraph 53).
Note, absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 20454, 105 USQ 233,235 (CCPA 1995). Furthermore, the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0256680 A1; hereinafter Liu) in view of Rao et al. (US 2021/0320233 A1; hereinafter Rao) as applied to claims 1 or 11 above, and further in view of Li et al. (US 2019/0259736 A1; hereinafter Li).

With respect to claim 9, the combination of Liu and Rao discloses the device of claim 1, wherein the light-blocking encapsulant 33 is one with a carbon filler (see Rao: Figs. 4 and 6 and paragraphs 39; note carbon-containing glue).
The combination does not explicitly disclose wherein the light-blocking encapsulant (the carbon-containing glue 33) is one of silicone or epoxy.
Li discloses an LED package module in at least Figs. 3-8b wherein glue is made of an epoxy resin (see paragraphs 52, 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-blocking encapsulant glue 33 of the combination of Liu and Rao would be one of silicone or epoxy as taught by Li because it is well known in the art that glue can be made of epoxy resin and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 15, the combination of Liu and Rao discloses the device of claim 11, wherein the light-blocking encapsulant 33 is one with a carbon filler (see Rao: Figs. 4 and 6 and paragraphs 39; note carbon-containing glue).
The combination does not explicitly disclose wherein the light-blocking encapsulant (the carbon-containing glue 33) is one of silicone or epoxy.
Li discloses an LED package module in at least Figs. 3-8b wherein glue is made of an epoxy resin (see paragraphs 52, 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the light-blocking encapsulant glue 33 of the combination of Liu and Rao would be one of silicone or epoxy as taught by Li because it is well known in the art that glue can be made of epoxy resin and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, as outlined above, the new prior art reference Rao provides for the newly added limitation “a light-blocking encapsulant completely covering the plurality of conductive connectors.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                     
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829